       Case 1:19-cv-00156-CLM Document 1 Filed 01/28/19 Page 1 of 7                                              FILED
                                                                                                        2019 Jan-30 PM 03:30
                                                                                                        U.S. DISTRICT COURT
                                                                                                            N.D. OF ALABAMA

                                                                                   -   -~




                                                                     '   --.   "




  IN THE UNITED STATES DISTRICT COURT FOR Tll£JN,.9-§T,.!!Fj~
                   DISTRICT OF ALABAMA   " .~ .                        .,. u L;
                                             2
                     EASTERN DIVISION    v, ,·.1-:.
                                               " •..    ·· .. :. ;· C :·. ·.·-,·
                                                     ,_      j
                                                                   ...             L.-_
                                                                                            '   '   ~   '

NATHANIEL SEALS ,                     )
    Plaintff,                         )
                                      )
vs.                                   )      CASE NO.: _ _ _ _ _ __
                                      )
SYLACAUGA CITY SCHOOL                 )      1: 19-cv-00156-ACA
BOARD,                                )
    Defendant.                        )

                                  COMPLAINT

      COMES NOW, the Plaintiff Nathaniel Seals and files this lawsuit against

the Defendant Sylacauga City School Board pursuant to §216(b) of the Fair Labor

Standards Act (hereinafter "FLSA") and for this cause of action state as follows:



      1.    Defendant Sylacauga City School Board is a municipal corporation

            conducting business in the State of Alabama.



      2.    Plaintiff currently resides in Sylacauga Alabama .



      3.    At all times material to this action the plaintiff, Seals was employed

            by Defendant.
 Case 1:19-cv-00156-CLM Document 1 Filed 01/28/19 Page 2 of 7




4.   This action is brought pursuant to the FLSA, 29 USC §201 et seq.

     And specifically the collection action provision of the Act found at

     Section 216 (b) for equitable and injunctive relief and to remedy

     violations of the wage provisions of the FLSA by defendant which

     have deprived the named Plaintiff of lawful wages.



5.   This action is brought to recover unpaid compensation in the form of

     unpaid wages, overtime pay owed to the Plaintiff. For at least three

     years prior to filing this complaint, Defendant has had a policy and

     practice of consistently requiring its alleged managerial employees,

     including but not limited to Nathaniel Seals to work 50 to 60 hour

     per week for a salaried amount without additional overtime

     compensation , vacation or sick time pay. The alleged managerial

     duties were performed for a approximately 20-30 hours per week.

     The remainder of his time was spent performing non-managerial

     functions, including but not limited to cleaning buses, maintenance

     work on buses and driving school buses on school bus routes. The

     Plaintiff was paid a specified monthly salary. The Plaintiff was not

     paid any overtime compensation despite the fact that the employees

     were not paid any overtime compensation despite the fact that the
 Case 1:19-cv-00156-CLM Document 1 Filed 01/28/19 Page 3 of 7




     employees worked 20-30 hours a week over the required

     40 hours and that the vast majority of his hours were spent

     performing non managerial job duties. The Plaintiff seeks unpaid

     overtime and an equal amount of liquidated damages attorney's fees

     and costs pursuant to 29 USC §216(b).



6.   This Court has subject matter jurisdiction over this action pursuant to

     28 USC § 1331/ Venue is proper in the Northern District of Alabama

     under 28 USC § 1391 (b ).



7.   The Defendant is subject to personal jurisdiction in the State of

     Alabama for the purpose of this lawsuit.



8.   At all times relevant to this action, Defendant was an "employer" of

     the named Plaintiff as defined by §203( d) of the FLSA.



9.   At all times material to this action the Plaintiff was an "employee" of

     Defendant as defined by §203(e)(l) of the FLSA, and worked for

     Defendant within the territory of the United States within three years

     preceding the filing of this lawsuit.
 Case 1:19-cv-00156-CLM Document 1 Filed 01/28/19 Page 4 of 7




10.   At all times relevant to this action, Defendant employed the Plaintiff

      in the capacity of Transportation Supervisor or Transportation

      Foreman.



11.   The services performed by the Plaintiff were a necessary and integral

      part of and directly essential to the Defendant's business.



12.   Plaintiff was required to perform both managerial and non-managerial

      duties without overtime compensation.



13.   Defendant has intentionally failed and/or refused to pay the Plaintiff

      pursuant to the provisions of the FLSA.



14.   The systems, practices and duties stated by the Plaintiff have existed

      for at least three years preceding the filing of this lawsuit.



15.   The Defendant has been aware for at least three years of the

      requirements of the FLSA and its corresponding regulations

      necessary to provide managerial employees with overtime

      compensation to conform to the duties of these employees to the
 Case 1:19-cv-00156-CLM Document 1 Filed 01/28/19 Page 5 of 7




      requirements of the FLSA.



16.   Defendant has intentionally and repeatedly misrepresented the true

      status of the managerial position and its compensation to its

      employees as well as their entitlement to overtime compensation ,

      vacation and sick leave .



17.   As a result of the actions of Defendant in fraudulently concealing the

      true status of its employees when performing managerial duties under

      the FLSA the applicable statute of limitations governing FLSA

      actions at 29 USC §255 (a) is tolled for as long as Defendant engaged

      or engages in the fraudulent and misleading conduct set forth above

      which is a period of at least ten ( 10) years. Defendant is stopped from

      raising such statute of limitations as a bar.



18.   As a result of defendants violations of the FLSA, the named Plaintiff

      has suffered damages by failing to receive managerial compensation

      in accordance with §207 of the FLSA.



19.   In addition to the amount of unpaid wages and benefits owing to the
           Case 1:19-cv-00156-CLM Document 1 Filed 01/28/19 Page 6 of 7




               Plaintiff, he is entitled to recover an additional equal amount as

               liquidated damages pursuant to 29 USC §216(b) and prejudgment

               interest.



      20.      Defendant's actions in failing to compensate the Plaintiff in violation

               of the FLSA, were wilful.



      21.      Defendant has not made a good faith effort to comply with the FLSA.



      22.      The Plaintiff is also entitled to an award of attorneys fees pursuant to

               29 USC §216(b).



      WHEREFORE PREMISES CONSIDERED, the Plaintiff pursuant to

§216(b) of the FLSA pray for the following relief:



      1.       The Plaintiff be awarded damages in the amount of his respective

               unpaid compensation and benefits plus an equal amount of liquidated

               damages pursuant of 29 use § 2 l 6(b) and /or prejudgment interest;



      2.       Plaintiffs reasonable attorney fees including the costs and expenses
 Case 1:19-cv-00156-CLM Document 1 Filed 01/28/19 Page 7 of 7




      of this action;




3.    Such other further and more equitable relief as including but not

      limited to any injunctive and or declaratory relief to which they may

      be entitled.


                                                Y SUBMITTED,




                               CLA
                               ATTORNEY FOR PLAINTIFF
                               110 NORTH STREET E.
                               TALLADEGA, AL 35160
                               (256) 761-9000


                         JURY DEMAND

Plaintiff demands judgment by struck jury.          .1
                                                I




                                 /


                               CLARENCEDOR~l:l..--l~
                               ATTORNEY FOR PLAINTIFF
